COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                    ORDER GRANTING STAY OF TRIAL COURT PROCEEDINGS

Appellate case name:      Matrix Markets, LLC and Lone Star, LLC v. Frank W. Getman, Neo
                          Markets, Inc. and Neo Technologies LLC

Appellate case number:    01-16-00770-CV

Trial court case number: 2016-06346

Trial court:              164th District Court of Harris County

        The appellants’ motion for a stay of trial court proceedings pending resolution of the
interlocutory appeal from the trial court’s order partially denying a motion to compel arbitration
is GRANTED. All proceedings in the trial court, including outstanding discovery requests, are
stayed pending further other of the court.

       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                   Acting individually


Date: October 3, 2016